Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application claims benefit of foreign application: TAIWAN 105133255 with a filing date 10/14/2016. 
2.	Amendment of claims 1, 4 and 9-10, cancelation of claims 3, 5 and 8 in the amendment filed on 12/31/2020 is acknowledged.  Claims 1-2, 4, 6-7 and 9-12 are pending in the application. 
Responses to Amendments/Arguments
3.	The rejection of claims 9-10 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 12/31/2020.  The rejection of claims 1 and 4 under 35 U.S.C. 112 (b) has been overcome in the amendment filed on 12/31/2020.  
4.	Applicant's arguments regarding the rejection of claims 1-2, 4, 6-7 and 9-12  under 35 U.S.C. 103 (a) over Chen et al. ‘802 and Cho et al. ‘656  have been fully considered but they are  not persuasive.  
	Applicants state “Citation 1 discloses a method of use for treating the diseases as provided by the present application. However, refering to “the inhibition of platelet aggregation by niclosamide and its derivative” provided in paragraph [0044]-[0045], FIG.8 and FIG.9 of the present application and further refering to claim 1 and paragraph [0028], it is demonstrated that the mechanism of treating thrombosis-related diseases lies in the inhibition of platelet aggregation through inhibiting the production of thromboxane A2. Whereas, Citation 1 discloses a method of use for treating coronary heart disease, stroke, diseases of the arteries, arterioles and valvular heart diseases using a composition comprising a niclosamide compound while fails to disclose any mechanism of actions of the medication as disclosed in the present application. On the other hand, Citation 2 only discloses a composition comprising STA-21 for treating or preventing cancers and autoimmune-related diseases, which has nothing to do with the thrombosis-related diseases as disclosed in the present invention. In addition, Citation 2 also discloses the mechanism of actions of the medication for treating said diseases see pages 6-7.
	However, Chen et al. ‘802 discloses a method of use for treating Wnt/Frizzled-related disease selected from cardiovascular disease, such as myocardial infarction and cardiac hypertrophy.  Cardiovascular disease may further include coronary heart disease (including heart attack and angina pectoris or chest pain); stroke; hypertension, high blood pressure; heart failure; rheumatic fever/rheumatic heart disease; congenital cardiovascular defects; arrhythmias (disorders of heart rhythm); 
diseases of the arteries, arterioles, and capillaries (including atherosclerosis and Kawasaki disease); bacterial endocarditis; cardiomyopathy; valvular heart disease; diseases of pulmonary circulation; diseases of veins and lymphatics; and other diseases of the circulatory system.  In certain embodiments, inhibition of Wnt signaling in such cardiovascular diseases results in a beneficial effect on infarct healing, increased angiogenesis, and/or an attenuated hypertrophic response in the heart., using a composition comprising a niclosamide compound of formula (I), i.e., niclosamide and niclosamide derivatives, see section [0066] in column 5, and columns 39-40.  A specific compound niclosamide has been disclosed in Example 1 in column 6. Chen et al. ‘802 compounds/compositions can be administered by oral, intramuscular or intravenous administration.  Thus Chen et al. ‘802 methods of use are broader than the instant claims using a same niclosamide and niclosamide derivatives of formula (I).
Cho et al. ‘656 disclose a composition comprising STA-21 (i.e., ochromycinone) for treating inflammatory (e.g. arterial thrombosis or artery embolization) or autoimmune disease. 

Moreover, additionally, the discovery of a new property or use, i.e., the instant working mechanism suppressing thromboxane A2 in the signal transduction pathway of a previously known compound niclosamide and niclosamide derivatives of Chen et al. ‘802, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known compounds, see In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990), and MPEP 2112.01.    Therefore Chen et al. ‘802 and Cho et al. ‘656 methods of use and compositions still render over the instant invention.  The rejection of claims 1-2, 4, 6-7 and 9-12  under 35 U.S.C. 103 (a) over Chen et al. ‘802 and  Cho et al. ‘656 is maintained.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of the instant “niclosamide derivatives” without limitation (i.e., no named moiety or formula), see line 4 in claim 1.  The specification does not enable any person  skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims.  
In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention is methods of use using a compound niclosamide and its derivative, wherein the niclosamide  derivative is without limitation (i.e., no named moiety or formula), see claim 1. 
The state of the prior art and the predictability or Iack thereof in the art
The state of the prior art is Chen et al. US 2013/0005802 A1.  Chen et al. ‘802 discloses a compound of formula (I) as a  niclosamide  derivative, see column 38.
The amount of direction or guidance present and the presence or absence of working examples
  The only direction or guidance present in the instant specification is the exemplified a number of niclosamide  derivatives, see pages 7-8 of the specification.  

The breadth of the claims
The breadth of the claims is the instant “niclosamide  derivatives” without limitation (i.e., no named moiety or formula).

The quantity of experimentation needed

The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine what “niclosamide  derivatives” without limitation (i.e., no named moiety or formula)  would be prepared by the instant claim 9 or 10, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physical characteristics to determine which “niclosamide  derivatives”  is prepared. Thus, the specification fails to provide sufficient support of the broad scope of the compounds of the instant claims for the “niclosamide  derivatives”.
As a result necessitating one of skill to perform an exhaustive search for which “fibrate”, can be prepared of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed compounds. In view of the breadth of the claim, the chemical nature of the  without limitation, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of the limitation “niclosamide derivatives “supported by specification (i.e., the formula on page 7 of specification) into claim 1 would obviate the rejection.
6.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

February 16, 2021